Citation Nr: 1532201	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement a compensable rating for bilateral hearing loss.

2.  Entitlement to increased ratings for left long finger disability, status post laceration and epidermoid cyst removal with bony deformity and scar (left finger disability), currently assigned staged ratings of 0 percent prior to August 17, 2010 and 10 percent from that date.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) for various periods including from May 1969 to September 1969, September 2002 to November 2002, May 1, 2003 to May 31, 2003, May 2005 to July 2005, August 2005 to October 2005, May 2007 to July 2007, and September 2008 to December 2008.  He also had service in the National Guard.  The matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and left finger disability, and rated each 0 percent effective April 23, 2009.  In an October 2010 rating decision, the RO assigned earlier effective dates of January 1, 2009 for the awards of service connection for bilateral hearing loss and left finger disability.  An August 2013 rating decision increased the Veteran's rating for left finger disability to 10 percent effective August 17, 2010 for a painful left long finger scar.  In October 2014, a videoconference hearing was held.  In December 2014, these matters were remanded for additional development.


FINDINGS OF FACT

1.  Throughout, the Veteran's hearing acuity is not shown to have met the schedular criteria for a compensable rating.

2.  Prior to August 17, 2010, the Veteran's left long finger was not manifested by ankylosis or by any limitation of extension of the finger or any gap between the fingertip and the transverse crease of the palm; there was no evidence of painful or unstable scars.

3.  From August 17, 2010, the Veteran's left long finger is shown to be manifested by no more than one painful scar.

4.  From September 9, 2014, the Veteran's left long finger is shown to be manifested by limitation of motion with a gap of more than an inch between the fingertip and the proximal transverse crease of the palm.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

2.  Prior to August 17, 2010, a compensable rating for left long finger disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.71a, 4.118, Codes 5229, 7804 (2014).

3.  From August 17, 2010, a rating in excess of 10 percent for scarring of the left long finger is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.   §§ 4.1, 4.7, 4.31, 4.40, 4.118, Code 7804 (2014).

3.  From September 9, 2014, but not earlier, a separate 10 percent rating for left long finger limitation of motion is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.71a, Code 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his hearing loss in January 2010, December 2012, and September 2014.  A medical opinion was also provided by a consulting VA audiologist in April 2015.  The Veteran was also afforded VA examinations to assess the severity of his left finger disability in November 2009, December 2012, September 2014, and March 2015.  In October 2014, the Veteran's representative indicated that the Veteran believes that his VA audiology examination was inadequate as the examiner coached him.  The Board finds that the reports of these examinations, however, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and contained the findings needed to address the issues on appeal.  With regard to the Veteran's specific contentions regarding his recent audiology examination, the Board finds no persuasive evidence to suggest improper procedure by the examiner.  Accordingly, the Board finds that the record is adequate to decide these matters, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the October 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, specifically the current severity of the Veteran's disabilities.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

The Veteran contends that his hearing loss is more severe than is reflected by his current 0 percent rating.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A December 2009 audiology note indicates that testing revealed a mild to moderate high frequency sensorineural hearing loss in the right ear and a mild to severe high frequency sensorineural hearing loss in the left ear.  Word recognition scores were noted to be good to excellent.  On December 2009 audiometry, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
45
45
50
LEFT
15
45
60
60

On January 2010 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
55
60
55
LEFT
25
60
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral high frequency hearing loss.  The examiner indicated that the Veteran cannot hear his name in roll call or announcements over the intercom if the voice is female.

In June 2011, the assessment was sensorineural hearing loss, combined type.


On December 2012 VA hearing loss examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
65
70
70
LEFT
30
65
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  Sensorineural hearing loss in both ears was diagnosed.  The examiner indicated that such did not impact the Veteran's ordinary conditions of daily life, including his ability to work.

On September 2014 VA hearing loss examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
60
65
70
LEFT
30
60
65
70

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The examiner noted that initial speech recognition scores were much lower. Sensorineural hearing loss in both ears was diagnosed.  The examiner indicated that the Veteran's hearing loss causes difficulty understanding certain female voices in conversation and that he also has difficulty understanding conversations via the telephone.

In October 2014, the Veteran testified that on his previous VA examination, he guessed and that the results are not indicative of the effect of his hearing loss in real life.

In April 2015, a VA audiologist provided an opinion regarding inconsistent speech discrimination scores shown on September 2014 VA examination report.  The consulting audiologist indicated that the previous examiner noted that a modified performance intensity function was obtained during testing, which is consistent with typical audiology practices and according to VA guidelines for compensation and pension evaluations.  She indicated that the "PBmax" (higher) score is reported on the DBQ for VA rating purposes and is considered a more accurate reflection of the Veteran's speech discrimination ability.  She stated that this score is the highest score obtained if different presentation levels are utilized for a particular ear.    She noted that according to the audiology compensation and pension handbook, VA guidelines recommend performance intensity testing whenever a word recognition score is 94% or lower.  The audiologist indicated that records suggest that the September 2014 examiner first obtained the lower word recognition scores, and then obtained higher scores at a different presentation level as required, and reported the highest scores obtained, a process that is required and customary for VA compensation and pension evaluations.  The audiologist further stated that the higher scores were consistent with previous scores obtained in recent years.

As noted above, the Veteran is presently rated 0 percent for his bilateral hearing loss.  Considering the evidence above, the Board finds that he is not entitled to a rating in excess of 0 percent during the pendency of his appeal.  No audiometry of record shows or approximates a hearing loss disability that meets the criteria for a compensable rating.  Further, no audiometry of record shows or approximates an exceptional pattern of hearing loss.

To the extent that the Veteran asserts that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

Accordingly, the Board finds that a rating in excess of 0 percent is not warranted.

The evidentiary record also does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the schedular criteria.  The Veteran has indicated he has trouble hearing and that VA testing does not adequately reflect his "real life" difficulties.  However, the Board notes that difficulty hearing is encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R.           § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's subjective complaints are of record, but do not provide the basis for providing additional benefit.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Finally, the Veteran has not suggested that he is unable to work due to his bilateral hearing loss.  Moreover, on September 2012 VA examination, the examiner found that the Veteran's hearing loss would not impact his ability to work.  Additionally, on January 2010 and September 2014 VA examinations, the examiners indicated that the Veteran's hearing loss causes difficulty understanding certain female voices and difficulty having conversations on the telephone; however, neither examiner found that the hearing loss disability caused the Veteran to be unable to work or obtain substantially gainful employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

Left Long Finger

The Veteran contends that his left long finger disability is more severe than reflected by his current 0 and 10 percent ratings assigned.

In November 2009, a medical technician that served with the Veteran submitted a statement indicating that during their deployment, the Veteran required sutures to his left, middle finger.

On November 2009 VA general medical examination, the Veteran reported pain and burning to his left middle finger.  He indicated that it hurts to grip or hold on to items and that the finger looks bad.  On examination, it was noted that the Veteran has a scar on the left long finger, which is linear and measures 1 centimeter by 1 centimeter.  It was not found to be painful and there was no evidence of skin breakdown or underlying tissue damage.  Inflammation was absent and there was no keloid formation.  It was also noted that the scar is not disfiguring and does not limit the Veteran's motion or cause limitation of function.  

October 2010 left finger imaging showed findings suggestive of an intradermal inclusion cyst.  In November 2010, the impression was left long finger distal phalanx expansile mass.  In December 2010, the Veteran underwent excision of left long epidermal inclusion cyst.  A March 2011 treatment record notes that an impression of left long epidermal inclusion cyst status post excision.

On August 2011 VA gulf war examination, it was noted that the linear curved scar on the left middle finger measures 2.0 x 0.1 x 0 centimeters.  It was noted that the scar is superficial, not tender, with no adherence to underlying tissue.  There was normal texture, no loss of skin covering, elevation or depression, or inflammation, and no edema, keloid formation, indurations, inflexibility, gross distortion, or asymmetry of any features.  There was also no limitation of movement.  The diagnosis was left third distal interphalangeal joint osteoarthritis and scar due to laceration.

On December 2012 VA scars examination, the examiner noted a diagnosis of scar, status post laceration on the left long finger, with body deformity.  The Veteran reported that the scar is painful, swollen, and causes him to be unable to grip things.  The Veteran also reported that the scarring on the inside of finger causes instability.  On examination, it was noted that the Veteran has one linear scar that is located on the pad and tip of the left long finger and measures 3 centimeters.  There was no evidence of superficial non-linear scars or deep non-linear scars.

On December 2012 VA hand and finger conditions examination, the Veteran reported that flare-ups occur when sitting or trying to use his finger.  There was no evidence of limitation of motion or evidence of painful motion of the finger.  There was no additional limitation of motion with repetitive use testing.  There was also no evidence of functional loss.  There was, however, pain on palpation.  Muscle strength testing was full and there was no evidence of ankylosis.  The examiner did note that the Veteran had scars, but that none were painful and/or unstable.  Diagnostic imaging showed a crescent shaped defect to the ulnar aspect of the terminal phalanx of the long finger.  The examiner indicated that the finger condition did not impact the Veteran's ability to work.

A December 2013 record notes that the Veteran had an excision procedure in December 2010, but that the finger remains sensitive.

February 2014 left finger imaging showed a large bony defect within the third digit distal phalanx region and soft tissue bulging at the distal third digit.  In March 2014, left long finger cyst excision was performed.  The post-operative diagnosis was left long finger cyst.  In April 2014, an examination of the Veteran's left ring finger revealed dysvascularity of the terminal portion of his digit from the level of the distal interphalangeal crease distally.  It was noted that the Veteran developed focal swelling and pain at the terminal portion of the digit.  An April 2014 operative record notes that a left ring finger DIP joint disarticulation/amputation was performed.  The post-operative diagnosis was left long finger gangrene.

In June 2014, the Veteran was seen 7 weeks out following a left long finger distal interphalangeal joint disarticulation.  The Veteran reported doing "quite well" and noted minimal sensitivity and some numbness at the very end.  A physical examination showed that the incision is well-healed and there was no evidence of allodynia or hyperesthesia.  The impression was left long finger gangrene, status post distal interphalangeal joint disarticulation.

On September 2014 VA scars examination, the examiner noted a scar on the left long finger with bony deformity, status post laceration.  On physical examination, the scar was noted to be linear, measuring 2x1 centimeters.  The Veteran did not report pain or instability of this scar.

On September 2014 VA hand and finger conditions examination, the diagnosis was status post laceration, left long finger with bony deformity and DIP amputation.  The Veteran reported pain and limited grip, particularly after amputation in 2014.  On examination, there was evidence of painful motion of the long finger, with pain beginning at a gap of less than 1 inch.  Finger flexion testing showed a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  There was no evidence of limitation of extension.  On repetitive use testing, there was no additional limitation of range of motion.  Functional loss was noted to be less movement than normal, excess fatigability, and pain on movement.  There was pain on palpation and left hand muscle strength was found to be 4/5 (active movement against some resistance).  There was no evidence of ankylosis.  The examiner also noted evidence of scars that are painful and/or unstable.  Regarding functional impact, the examiner indicated that the Veteran's finger condition would impact his ability to work due to the impact of limited prolonged grip.

In October 2014, the Veteran testified that he has difficulty gripping and grasping things due to his finger.  He reported having a lot of soreness and it being sensitive to temperature.  The Veteran stated that he underwent amputation in April 2014 and that the scar is very tender and sore.  He stated that the remaining finger is swollen and sore.

On March 2015 VA hand and finger conditions examination, the examiner noted diagnoses of a history of laceration of the distal long finger (February 2001), epidermal inclusion cyst of the long finger, removed (December 2010 and March 2014), excision of soft tissue lesion of the long finger (December 2010 and March 2014), partial amputation and disarticulation of the long finger (April 2014), and left long finger scar (April 2014).  The examiner noted that the Veteran underwent amputation of the distal phalanx of the left long finger in April 2014, which is why the previous VA examinations have different findings.  The examiner noted that at the time of December 2010 VA examination, there was still a scar on the distal long finger from laceration repair and there was also a scar from removal of cyst.  The examiner stated that the Veteran then had to have the distal part of the long finger removed in April 2014, as there was a recurrence of the cyst and this time, the cyst could not be removed.  Due to gangrene, the entire distal phalanx had to be removed/amputated.  The examiner explained that the original scar on the distal long finger left hand (from the laceration repair) and the scar from cyst removal in December 2010 are no longer present (as that part of the finger was amputated).  The examiner stated that the Veteran now has one scar on the left hand long finger at the end of the remaining portion of the long finger, at the distal middle phalanx.  The scar is 2.4 centimeters in length and extends from the medial tip of the finger across the end of the finger and to the lateral side of the finger.  The examiner indicated that the scar is only 1/2 to 1 millimeter in width and that there is mild tenderness at the actual scar side.  It was also noted that the Veteran reports mild pain at the scar site and moderate pain and tenderness to palpation in the general fingertip/stub area.  The Veteran also reported mild pain in the part of the long finger that was amputated, which the examiner indicates can be considered to be phantom pain from the missing fingertip/distal phalanx.  

Prior to August 17, 2010

Prior to August 17, 2010, the Veteran was rated 0 percent under Code 5229 for limitation of motion of individual digits of the index or long fingers.  Under this Code, a 0 percent rating is warranted with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

Considering the evidence during this period, neither ankylosis of the left long finger, which is required for a compensable evaluation under Code 5226, nor limitation of motion of the long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or with extension limited by more than 30 degrees, which is required for a compensable evaluation under Code 5529, is shown.  

Furthermore, there is no competent medical evidence during this period of a diagnosis of arthritis of the Veteran's left long finger or of any medical findings of additional limitation of function or limitation of motion due to pain, fatigue, weakness, or lack of endurance.  The Board acknowledges the Veteran's complaints that he has difficulty gripping or holding on to items; however, such functional limitation is encompassed by the 0 percent rating, which is presently assigned to compensate the Veteran for limitation of motion.  The code specifically provides criteria based on the ability to move the fingers to the hand.  During this period, the evidence does not show a disability severe enough under this criteria to warrant a compensable rating.

The Board has also considered whether a separate rating is warranted for left long finger scarring.  In this regard, the Board notes that the evidence indicates that the Veteran has a scar on his left long finger.  Initially the Board notes that Codes 7800, 7801, 7802, and 7806 are not for application as the Veteran has not been shown to have a burn scar of the head, face, or neck, or dermatitis or eczema.  However, under Code 7804, a 10 percent rating may be assigned for one or two scars that are unstable or painful.  Here, the evidence does not meet or approximate such criteria.  Notably, on November 2009 VA examination, the Veteran was found to have one linear scar on his left long finger which was not found to be painful or to have evidence of skin breakdown or underlying tissue damage.  The examiner stated that the scar was not disfiguring and did not limit the Veteran's motion or cause limitation of function.  For these reasons, the Board finds that a separate compensable rating is not warranted under Code 7804.

In sum, the Board finds that the evidence prior to August 17, 2010 does not more nearly approximate symptomatology warranting a compensable rating.  A rating in excess of 0 percent for this period is denied.

From August 17, 2010

From August 17, 2010, the Veteran is rated 10 percent under Code 7804 for unstable or painful scars.  As noted above, under this code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

Considering the evidence during this period, the Board finds that a rating in excess of 10 percent under Code 7804 is not warranted.  In this regard, on August 2011 VA examination, the Veteran was noted to have one linear scar on his left middle finger that was superficial and not tender, and had no adherence to the underlying tissue.  On December 2012 VA examination, the examiner noted one linear scar on the pad and tip of the left long finger.  There was no evidence of superficial non-linear scars or deep non-linear scars.  On September 2014 VA examination, the examiner noted one linear scar on the left long finger.  The Veteran did not report pain or instability of this scar.  Finally, in March 2015, a consulting VA provider indicated that the Veteran had one scar on the left long finger at the end of the remaining portion of the long finger at the distal middle phalanx.  The provider stated that the scar is only 1/2 to 1 millimeter in width and has mild tenderness at the scar site.  The evidence during this period does not show or approximate three of four scars that are unstable or painful in order to warrant the next higher 20 percent rating.  Instead, throughout this period, the Veteran has been shown to have one linear tender scar, which fits squarely within the criteria for a 10 percent rating under Code 7804 currently assigned.  Accordingly, a rating in excess of 10 percent under this Code is not warranted.

The Board notes that other Codes pertaining to scars are inapplicable as the Veteran does how have the necessary pathology required (i.e., burn scars of the head, face, or neck, or dermatitis or eczema).

The Board has also considered whether a separate rating may be warranted based on limitation of motion of the long finger.  As noted above, under Code 5229, a compensable (10 percent) rating is warranted for limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  In this regard, on August 2011 VA examination, the examiner noted that there was no limitation of movement.  On December 2012 VA examination, the examiner found that there was no evidence of limitation of motion or painful motion of the finger.  There was also no additional limitation of motion with repetitive use testing or evidence of functional loss.  Further, evidence of ankylosis was not shown.  Thus, this evidence does not show or approximate limitation of motion to the degree warranting a 10 percent rating.  However, on September 2014 VA examination, finger flexion testing showed a gap of one inch or more of the left long finger.  Further, functional loss was noted to be less movement than normal, excess fatigability, and pain on movement.  Accordingly, resolving all doubt in the Veteran's favor, as is required, the Board finds that the Veteran's left long finger limitation of motion warrants a separate 10 percent rating under Code 5229, effective from September 9, 2014 (the date of the examination when these findings were first shown).

Finally, the evidence shows that in April 2014 the Veteran underwent amputation of the distal phalanx of the left long finger.  However, the Board notes that Code 5154 pertaining to amputation of the long finger is not for application as the amputation at the distal phalanges level does not provide for a compensable rating.

In sum, the Board finds that the evidence does not show or approximate the criteria for a rating in excess of 10 percent under Code 7804 (or any other Code).  The evidence does show, however, that a separate 10 percent rating is warranted for limitation of motion of the long finger under Code 5229, effective September 9, 2014.

Other Considerations

The evidentiary record also does not show any manifestations of, or functional impairment due to, the Veteran's left long finger disability not encompassed by the schedular criteria.  The Veteran has indicated he has pain and difficulty gripping things.  However, the Board notes that such functional impairment is encompassed by the schedular criteria and particularly under Codes 5229 and 7804 (for limitation of motion and painful scarring).  Such contentions do not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  

Finally, the Veteran has not suggested that he is unable to work due to his left long finger disability.  In this regard, on November 2009 VA examination, the examiner noted that the Veteran's long finger scar does not cause limitation of function.  On December 2012 VA examination, the examiner found that the Veteran's finger condition did not impact his ability to work.  While the September 2014 VA examiner did indicate that the finger condition would impact the Veteran's ability to work due to limited prolonged grip, the examiner did not find that the left long finger disability caused the Veteran to be unable to work or obtain substantially gainful employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.

Prior to August 17, 2010, a compensable rating for left long finger disability is denied.

From August 17, 2010, a rating in excess of 10 percent for left long finger scar is denied.

From September 9, 2014, entitlement to a separate 10 percent rating for left long finger limitation of motion is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


